               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


T. Petronykoriak,

                       Plaintiff,     Case No. 19-cv-10784

v.                                    Judith E. Levy
                                      United States District Judge
Equifax Information Services LLC,
et al.,                           Mag. Judge David R. Grand

                       Defendants.

________________________________/

ORDER FOR AN ACCOUNTING OF DAMAGES PURSUANT TO
PLAINTIFF/COUNTER-DEFENDANT PETRONYKORIAK AND
   DEFENDANT/COUNTER-PLAINTIFF TRANS UNION’S
     MOTIONS FOR DEFAULT JUDGMENT [57, 94, 95]

     This case is before the Court on three separate Motions for Default

Judgment under Rule 55(b): two filed by Plaintiff/Counter-Defendant T.

Petronykoriak as to Defendants Account Receivables Collections, Inc.

and Nationwide Cassel, and one filed by Defendant/Counter-Plaintiff

Trans Union, LLC as to T. Petronykoriak. (ECF Nos. 57; 94; 95.)

     Petronykoriak initially filed this action in Wayne County Circuit

Court on February 12, 2019, asserting various federal statutory and state

law tort claims based on allegedly false information in his credit report.
(ECF No. 1-1, PageID.18-26.) Defendant Equifax Information Services

LLC timely removed this case to federal court on March 15, 2019. (Id. at

PageID.1.)

     I.      BACKGROUND

     Petronykoriak brings eleven causes of action against seventeen

named defendants arising from the allegedly false information reported

by defendants Equifax, Trans Union, and Experian. (ECF No. 1-2,

PageID.13.) These claims appear to arise out of Petronykoriak’s assertion

that his “credit was excellent,” but that based on false information on his

credit report, Petronykoriak was unable to obtain a credit card and a

loan. (Id. at PageID.13.)

     A. Petronykoriak’s Motions for Default Judgment

     Petronykoriak served Account Receivables, Nationwide Cassel, and

Trans Union on or about February 20, 2019. (ECF. No. 1-1, PageID.32.)

Neither Account Receivables nor Nationwide Cassel ever entered an

appearance or filed an answer to this action.

     Petronykoriak requested clerk’s entries of default pursuant to

Federal Rule of Civil Procedure 55(a) as to these parties on July 3, 2019

(Nationwide Cassell) and September 9, 2019 (Account Receivables). (ECF
Nos. 60, 81.) The clerk granted the requested defaults on July 26, 2019

and September 9, 2019, respectively. (ECF Nos. 81, 92.) On September

19, 2019, Petronykoriak filed identical motions for default judgment as

to these defendants, pursuant to Federal Rule of Civil Procedure 55(b).

(ECF Nos. 94-95.)

     B. Trans Union’s Motion for Default Judgment

     On May 13, 2019, Trans Union filed an answer and a counterclaim

against Petronykoriak. (ECF No. 40.) In the counterclaim, Trans Union

alleged that this action is Petronykoriak’s fourth lawsuit against Trans

Union. (Id. at PageId.369.) After Petronykoriak filed the previous lawsuit

in 2018, the parties settled the case and entered into a contract providing

that “Trans Union may suppress [Petronykoriak’s] Trans Union credit

file . . . and [Petronykoriak] agrees that the suppression of his Trans

Union credit file, or any resulting consequence thereof, will not provide

the basis for any future claims against Trans Union.” (ECF No. 40-1,

PageID.378.) The parties further agreed that “Trans Union may recover

any and all reasonable attorneys’ fees, costs, and expenses incurred in

enforcing any term of this Agreement or for breach thereof in addition to
any other damages to which Trans Union may be entitled.” (Id. at

PageID.379.)

     Trans Unions’ counterclaim alleges that Petronykoriak “materially

breached [this] Agreement by filing the Current Lawsuit and asserting

claims against Trans Union based on Trans Union’s handling of

Plaintiff’s Trans Union credit file.” (ECF No. 40, PageID.371.)

Petronykoriak never responded to this counterclaim.

     On June 20, 2019, Trans Union requested a clerk’s entry of default

judgment as to Petronykoriak, pursuant to Federal Rule of Civil

Procedure 55(a). (ECF No. 51.) The clerk granted the default order on the

same day. (ECF Nos. 52-53.) On July 1, 2019, Trans Union moved for

default judgment as to Petrykoriak, pursuant to Federal Rule of Civil

Procedure 55(b). (ECF No. 57.)

     II.   LAW AND ANALYSIS

     Default judgment is governed by Federal Rule of Civil Procedure

55. “When a party against whom a judgment for affirmative relief is

sought has failed to plead or otherwise defend, and that failure is shown

by affidavit or otherwise, the clerk must enter the party’s default.” Fed.

R. Civ. P. 55(a). A default judgment may be entered by the clerk when a
plaintiff’s claim is for a sum certain—or a sum that may be made

certain—and the defendant is neither a minor nor incompetent. Fed. R.

Civ. P. 55(b)(1). In all other cases, the Court may conduct an accounting,

determine the amount of damages, establish the truth of any allegations

by evidence, or investigate any other matter. Fed. R. Civ. P. 55(b)(2).

Determining whether to grant default judgment is within the sound

discretion of the district court. See Antoine v. Atlas Turner, Inc., 66 F.3d

105, 108 (6th Cir. 1995).

     Here, the defaulting parties (Account Receivables, Nationwide

Cassel, and Petronykoriak), have failed to respond to the moving parties’

(Petronykoriak and Trans Union) complaints and are deemed to have

admitted all of the well-pleaded allegations against them. Ford Motor Co.

v. Cross, 441 F. Supp. 2d 837, 846 (E.D. Mich. 2006) (citing Visioneering

Constr. v. U.S. Fidelity and Guaranty, 661 F.2d 119, 124 (9th Cir. 1981)).

     However, while Petronykoriak and Trans Union may be entitled to

default judgment as to the defaulting parties’ liability for the admitted

claims, this Court must still determine the appropriate entry of

judgment. Fed. R. Civ. P. 55(b). “Even when a default judgment is

warranted based on a party’s failure to defend, the allegations in the
complaint with respect to the amount of damages are not deemed true.

The district court must instead conduct an inquiry in order to ascertian

the amount of damages with reasonable certainty.” Vesligaj v. Peterson,

331 F. Appx. 351, 355 (6th Cir. 2009). To ascertain damages where there

is a sum uncertain, Rule 55(b)(2) allows the district court to conduct an

evidentiary hearing or to request an affidavit computing damages. Id. at

354-55 (districts courts may, but are not required to, conduct a hearing

to determine sums uncertain); Meyer v. City of Cincinnati, Nos. 90-3679,

90-3805, 1991 WL 165584, at *3 (6th Cir. Aug. 27, 1991); SGA Global,

LLC v. Surface Coatings, Co., No. 07-10332, 2007 WL 3284006 (E.D.

Mich. Oct. 31, 2007) (awarding damages based upon documentary proof

such as spreadsheets, evidence of pricing, and shipping charges in

support of plaintiff’s claimed damages).

     Here, neither Petronykoriak nor Trans Union attached an affidavit

computing damages to either their motions or their requests for a clerk’s

default entry. (See ECF Nos. 57, 60, 92, 94-95.) Though Petronykoriak

requests $250,000 from each defaulting party and Trans Union requests

ongoing attorneys’ fees, costs, and expenses, the moving parties bear the
burden of demonstrating that they are entitled to these amounts to a sum

certain. Meyer, 1991 WL 165584 at *3.

      Accordingly,     Petronykoriak      and    Trans     Union    are    hereby

ORDERED to submit, through affidavit or declaration, a precise

accounting of their damages attributable to the defaulting parties.

Petronykoriak and Trans Union shall submit this information in

writing by Tuesday, November 26th.

      IT IS SO ORDERED.

Dated: November 12, 2019                    s/Judith E. Levy
Ann Arbor, Michigan                         JUDITH E. LEVY
                                            United States District Judge




                         CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served upon
counsel of record and any unrepresented parties via the Court’s ECF System to their
respective email or First Class U.S. mail addresses disclosed on the Notice of
Electronic Filing on November 12, 2019.

                                            s/William Barkholz
                                            WILLIAM BARKHOLZ
                                            Case Manager
